              Case:19-40901-EJC Doc#:96 Filed:01/31/20 Entered:01/31/20 13:20:18                                                         Page:1 of 1
                                                           Form 1
                                       Individual Estate Property Record and Report                                                                Page: 1

                                                        Asset Cases
Case No.:    19-40901                                                                   Trustee Name:      (300590) Wendy A. Owens
Case Name:         MCCARTHY, PATRICK D.                                                 Date Filed (f) or Converted (c): 07/01/2019 (f)
                                                                                        § 341(a) Meeting Date:       07/26/2019
For Period Ending:        12/31/2019                                                    Claims Bar Date:

                                   1                            2                      3                      4                   5                    6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       1418 Walthour Road, Savannah, GA                1,800,000.00              1,800,000.00                                     0.00          1,800,000.00
            31410-0000, Chatham County

    2       Kitchen Table w/6 chairs $600 Dining                1,200.00                   1,200.00                                    0.00                1,200.00
            Room Tabe w/chairs $600

    3       2 Refrigerators $600 Freezer $100                   1,300.00                   1,300.00                                    0.00                1,300.00
            Washer/Dryer Set $600

    4       Kitchen Aid Mixer $100 Toaster Oven                     275.00                   275.00                                    0.00                 275.00
            $50 Slow Cook Pot $75 Bread Maker $50

    5       Living Room Furniture $1,500 Bedroom                5,000.00                   5,000.00                                    0.00                5,000.00
            Furniture (3 sets) $2,500 Den Furniture
            $1,000

    6       Televisions                                             300.00                   300.00                                    0.00                 300.00

    7       Duck Prints                                             300.00                   300.00                                    0.00                 300.00

    8       Bicycles $50 Camera w/lenses $400                       450.00                   450.00                                    0.00                 450.00

    9       Men's clothes                                           300.00                   300.00                                    0.00                 300.00

   10       Wedding ring $150 Watch $100                            250.00                   250.00                                    0.00                 250.00

   11       Labrador Retriever (14 years old)                         0.00                      0.00                                   0.00                         FA

   12       Tools: Skill saw $25 Jig saw $25 Disc                   775.00                   775.00                                    0.00                 775.00
            sander $25 Orbital sander $25 3/8 Drill
            motor $50 Impact tool $50 10" Band saw
            $300 10" Miter saw $100 Shop vac $25
            Drill Press $150

   13       Cash                                                    100.00                   100.00                                    0.00                         FA

   14       Checking: United Community Bank                           0.00                      0.00                                   0.00                         FA
            (levied by IRS)

   15       Checking: United Community Bank                          31.91                     31.91                                   0.00                         FA
            (***6283)

  15        Assets Totals (Excluding unknown values)       $1,810,281.91             $1,810,281.91                                    $0.00        $1,810,150.00



Major Activities Affecting Case Closing:

                                1/29/2020 house listed for sale/resolving personal property valuation/exemption issues.


Initial Projected Date Of Final Report (TFR): 12/30/2020                     Current Projected Date Of Final Report (TFR):            12/30/2020


                      01/31/2020                                                             /s/Wendy A. Owens
                           Date                                                              Wendy A. Owens
